Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive. 

In response to applicant’s argument in pages 9-11, the applicant asserts that “Applicant submits that FORSSELL fails to disclose or suggest obvious at least the recitation of “dynamically selecting a Radio Access Technology (RAT)/Frequency Selection Priority (RFSP) index for a User Equipment (UE) during setup of a packet data session for the UE, wherein the RFSP index is an index to a specific Radio Resource Management (RRM) configuration for the UE.” As such, Applicant submits that Claim 1 is patentable over the FORSSELL for at least these reasons, the allowance of which is respectfully requested.” Examiner respectively disagrees since further indicated by par. 106, 107, 122, 132, the changing or dynamic selection of the RFSP index as the UE using specific type of application and in par. 95, 108, 109 that as the starts to use the browser would indicating the setup of the session, which would be starting or setup communication for the applications as in par. 107 that would trigger the RSFP selection. Therefore, FORSSELL would teach “dynamically selecting a Radio Access Technology (RAT)/Frequency Selection Priority (RFSP) index for a User Equipment (UE) during setup of a packet data session for the UE.”
Further indicating by par. 103, RSFP index indicating the RAT priorities that manage/avoid cell/network congestion, maintain adequate service level, apply user specific policy control rules and/or the like or RRM as further indicated by par. 105, 117 of FORSSELL, which would be indicating RSFP index for managing the radio resource. Therefore, FORSSELL teaches “wherein the RFSP index is an index to a specific Radio Resource Management (RRM) configuration for the UE.”
Therefore, FORSSELL teaches “dynamically selecting a Radio Access Technology (RAT)/Frequency Selection Priority (RFSP) index for a User Equipment (UE) during setup of a packet data session for the UE, wherein the RFSP index is an index to a specific Radio Resource Management (RRM) configuration for the UE.”
Therefore, FORSSELL teaches the claims.

In response to applicant’s argument in pages 11-13, the applicant asserts that “Applicant submits that FORSSELL fails to disclose or suggest at least the recitation of “detecting an application that is using a packet data session of a User Equipment (UE); selecting a Radio Access Technology (RAT)/ Frequency Selection Priority (RFSP) index for the UE based on the detected application,” as recited in amended independent Claim 20. As such, Applicant submits that Claim 20 is patentable over the FORSSELL for at least these reasons, the allowance of which is respectfully requested.” Examiner respectively disagrees since as indicated by par. 107 of FORSSELL, “…peer-to-peer communication, a particular application such as Netflix or the like. This may be detected as a result of DPI (deep packet inspection)…”, this would indicating the detection of the application and “…a user equipment may be offloaded to a Wi-Fi network as a result of the user equipment using a specific type of application which the user equipment should preferentially or only use with the Wi-Fi network…A user equipment may for example be offloaded if a packet gateway has too high a load…The user equipment may be offloaded if the PCRF determines that the user has exceeded his monthly network quota, the GGSN/P-GW is not able to maintain QoS/service level (PCRF is connected to GGSN/P-GW), the operator changes user service rights… Preferably the PCRF communicates with HSS or SGSN/MME from where the RFSP mechanism changes are evaluated and combined with other criteria, before communicating a new RFSP index to RAN to enable to holistic user RFSP management…” would indicating the based on the specific type of application, the load, and network quota that effecting QoS/service level or the RFSP mechanism changes are evaluated and combined with other criteria that determining the new RFSP index for holistic user RFSP management as further indicated by par. 106 that the assigning a new RFSP index is assigning the RFSP index from RFSP table in fig. 5, which would indicating the determination of the specific type of application to assign new RFSP index or selecting a RFSP index for the UE based on the detected application. As further indicated by par. 122, 132, “…the RFSP branch will define one or more of the already defined ANDSF components such as prioritised SSID list, time-of-day, location, application and/or criteria that the user equipment will not use by default but only when the RFSP mechanism refers to that…The ANDSF server and/or other network elements may monitor network performance, application usage, quality of service or the like—in both mobile and Wi-Fi networks (in mobile RAN/Traffica and in Wi-Fi Element Management System as an example). These may be used to trigger changes in the RFSP mechanism…” that indicating the RSFP index depend on the application. Therefore, FORSSELL would teach “detecting an application that is using a packet data session of a User Equipment (UE); selecting a Radio Access Technology (RAT)/ Frequency Selection Priority (RFSP) index for the UE based on the detected application.” Therefore, FORSSELL teaches the claims. 
	The rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12, 14, 15, 18, 19, 20-24, 27, 29, 30, 33, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FORSSELL (US 20150282058).

Regarding claims 1, 12, FORSSELL teaches a method of operation of a core network entity in a core network of a cellular communications system (fig. 2), comprising: 
 dynamically selecting a Radio Access Technology (RAT) / Frequency Selection Priority (RFSP) index for a User Equipment (UE) during setup of a packet data session for the UE (par. 103; par. 106, 107, 122, 132, the changing of RFSP index based on criteria (application usage) for starting the browser for starting the application as in par. 95, 108, 109), the RFSP index is an index to a specific Radio Resource Management (RRM) configuration for the UE (par. 103, RSFP index indicating the RAT priorities that manage/avoid cell/network congestion, maintain adequate service level, apply user specific policy control rules and/or the like or RRM; par. 105, 117); and 
sending a message comprising the dynamically selected RFSP index to another core network entity (par. 103, The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB; par. 106, 107).

Regarding claim 2, FORSSELL teaches the method of claim 1 wherein dynamically selecting the RFSP index for the UE during setup of the packet data session for the UE comprises dynamically selecting the RFSP index for the UE during setup of the packet data session for the UE based on one or more rules (par. 2, 103, 106, 107, RFSP for communication session), the one or more rules is based on: 
a Data Network Name (DNN) identified for the packet data session; 
subscriber data associated with the UE; 
allowed applications, and their characteristics, for a packet data session associated with the UE; 
a physical location of the UE; and/or 
one or more other packet data sessions of the UE (par. 107, The decision to assign a new RFSP index for a user equipment may be done within the radio access network, for example the base station or by a core network element. For example, a user equipment may be offloaded to a Wi-Fi network as a result of the user equipment using a specific type of application which the user equipment should preferentially or only use with the Wi-Fi network…communicating a new RFSP index to RAN to enable to holistic user RFSP management).

Regarding claim 3, FORSSELL teaches the method of claim 2, wherein the one or more rules comprise at least one rule that is based on the subscriber data associated with the UE (par. 73, 131, Wi-Fi usage is encouraged more, or if a user has used a monthly quota or any defined volume in the Wi-Fi network, the PCRF may trigger a change of ANDSF policies for a particular user to discourage Wi-Fi use to avoid a situation where a UE tries to connect primarily to a hotspot and access is denied as a result of exceeding monthly quota)), and the subscriber data comprises an amount of data consumed by a subscriber associated with the UE from a specified data limit for the subscriber (par. 73, 131, this may be included in a PCRF or the like (for example when a data cap for a month is used up in the mobile network (e.g. 1 GB/month)).

Regarding claim 4, FORSSELL teaches the method of claim 1 wherein the core network entity is a Policy Control Function (PCF) (par. 107, policy and Charging Rules Function (PCRF) ), and the method further comprises: 
receiving a message from a Session Management Function (SMF) during setup of the packet data session for the UE (par. 103, The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB; par. 131); 
wherein sending the message comprising the dynamically selected RFSP index to another core network entity comprises sending the message comprising the dynamically selected RFSP index to the SMF (par. 103, The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB; par. 131, The PCRF may communicate also with the ANDSF server allowing the ANDSF server to consider PCRF requirements against other user network selection requirements and then provide the resulting RFSP index/information to the HSS, SGSN/MME and/or RAN).

Regarding claim 5, FORSSELL teaches the method of claim 1, further comprising, after setup of the packet data session for the UE is complete: 
detecting an application that is using the packet data session (par. 107, 132, The ANDSF server and/or other network elements may monitor network performance, application usage); 
selecting a new RFSP index for the UE based on the detected application (par. 107, 132, These may be used to trigger changes in the RFSP mechanism); and 
sending a message comprising the new RFSP index to another core network entity (par. 107).

Regarding claim 6, FORSSELL teaches the method of claim 5, wherein the new RFSP index is an RFSP index that initiates a handover decision for the UE (par. 86, 87, 89, priority for selecting radio access technology in case network congested, WIFI and LTE).

Regarding claim 7, FORSSELL teaches the method of claim 5, wherein selecting the new RFSP index for the UE comprises selecting the new RFSP index for the UE based on the detected application and one or more rules (par. 103, 107), the one or more rules are based on: 
a DNN identified for the packet data session; 
subscriber data associated with the UE; 
allowed applications for a packet data session associated with the UE; 
a physical location of the UE; and/or 
one or more other packet data sessions of the UE (112) (par. 107, The decision to assign a new RFSP index for a user equipment may be done within the radio access network, for example the base station or by a core network element. For example, a user equipment may be offloaded to a Wi-Fi network as a result of the user equipment using a specific type of application which the user equipment should preferentially or only use with the Wi-Fi network…communicating a new RFSP index to RAN to enable to holistic user RFSP management).

Regarding claim 8, FORSSELL teaches the method of claim 5, wherein the core network entity is a PCF (par. 107, policy and Charging Rules Function (PCRF) ), and sending the message comprising the new RFSP index to another core network entity comprises sending the message comprising the new RFSP index to a SMF associated with the UE (par. 107, If the PCRF participates in RFSP mechanism, the PCRF may communicate with the HSS, SGSN/MME and/or RAN to provide input to user specific RFSP mechanism…the PCRF communicates with HSS or SGSN/MME from where the RFSP mechanism changes are evaluated and combined with other criteria, before communicating a new RFSP index to RAN to enable to holistic user RFSP management).

Regarding claim 9, The method of claim 8, wherein the method further comprises receiving a message from an application function (par. 129, 131, The PCRF may communicate also with the ANDSF server allowing the ANDSF server to consider PCRF requirements against other user network selection requirements and then provide the resulting RFSP index/information to the HSS, SGSN/MME and/or RAN), and sending the message comprises sending the message to the SMF associated with the UE in response to receiving the message from the application function (par. 103, the HSS provides the RFSP index to SGSN/MME. The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB).

Regarding claims 14, 18, FORSSELL teaches a method of operation of a radio access node in a radio access network of a cellular communications system (100), comprising: receiving a Radio Access Technology (RAT) / Frequency Selection Priority (RFSP) index for a User Equipment (UE) during setup of a packet data session for the UE (par. 103, 107, The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB), the RFSP index is an index to a specific Radio Resource Management (RRM) configuration for the UE (par. 103, 107); and applying the specific RRM configuration indexed by the RFSP index for the UE (par. 103, 107).

Regarding claims 15, 19, FORSSELL teaches the method of claim 14, wherein: receiving the RFSP index for the UE during setup of the packet data session for the UE comprises receiving a packet data session request message from a core network entity, the packet data session request message comprising the RFSP index (par. 2, 103, 107, The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB… Session/Mobility Management message).

Regarding claims 20, 27, FORSSELL teaches a method of operation of a core network entity in a core network of a cellular communications system (fig. 2), comprising: 
detecting an application that is using a packet data session of a User Equipment (UE) (par. 107, The decision to assign a new RFSP index for a user equipment may be done within the radio access network, for example the base station or by a core network element. For example, a user equipment may be offloaded to a Wi-Fi network as a result of the user equipment using a specific type of application which the user equipment should preferentially or only use with the Wi-Fi network…communicating a new RFSP index to RAN to enable to holistic user RFSP management; par. 122, 132); 
selecting a Radio Access Technology (RAT) / Frequency Selection Priority (RFSP) index for the UE based on the detected application (par. 103, 107), the RFSP index is an index to a specific Radio Resource Management (RRM) configuration for the UE (par. 103, 107); and sending a message comprising the RFSP index to another core network entity (par. 103, 107, The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB).

Regarding claim 21, FORSSELL teaches the method of claim 20, wherein selecting the RFSP index for the UE comprises selecting the RFSP index for the UE based on the detected application and one or more rules (par. 103, 107), the one or more rules are based on: a Data Network Name (DNN) identified for the packet data session; subscriber data associated with the UE; allowed applications for a packet data session associated with the UE; a physical location of the UE; and/or one or more other packet data sessions of the UE (par. 107, The decision to assign a new RFSP index for a user equipment may be done within the radio access network, for example the base station or by a core network element. For example, a user equipment may be offloaded to a Wi-Fi network as a result of the user equipment using a specific type of application which the user equipment should preferentially or only use with the Wi-Fi network…communicating a new RFSP index to RAN to enable to holistic user RFSP management).

Regarding claim 22, FORSSELL teaches the method of claim 21, wherein the one or more rules comprise at least one rule that is based on the subscriber data associated with the UE (par. 73, 131, Wi-Fi usage is encouraged more, or if a user has used a monthly quota or any defined volume in the Wi-Fi network, the PCRF may trigger a change of ANDSF policies for a particular user to discourage Wi-Fi use to avoid a situation where a UE tries to connect primarily to a hotspot and access is denied as a result of exceeding monthly quota)), and the subscriber data comprises an amount of data consumed by a subscriber associated with the UE from a specified data limit for the subscriber (par. 73, 131, this may be included in a PCRF or the like (for example when a data cap for a month is used up in the mobile network (e.g. 1 GB/month)).

Regarding claim 23, FORSSELL teaches the method of claim 20, wherein the core network entity is a Policy Control Function (PCF) (par. 107, policy and Charging Rules Function (PCRF)) and sending the message comprising the selected RFSP index to another core network entity comprises sending the message comprising the selected RFSP index to a Session Management Function (SMF) associated with the UE (par. 103, The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB; par. 131, The PCRF may communicate also with the ANDSF server allowing the ANDSF server to consider PCRF requirements against other user network selection requirements and then provide the resulting RFSP index/information to the HSS, SGSN/MME and/or RAN).

Regarding claim 24, FORSSELL teaches the method of claim 23, wherein the method further comprises receiving, a message from an application function (par. 129, 131, The PCRF may communicate also with the ANDSF server allowing the ANDSF server to consider PCRF requirements against other user network selection requirements and then provide the resulting RFSP index/information to the HSS, SGSN/MME and/or RAN), and sending the message comprises sending the message comprising the selected RFSP index to the SMF associated with the UE in response to receiving the message from the application function (par. 103, the HSS provides the RFSP index to SGSN/MME. The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB).


Regarding claims 29, 33, FORSSELL teaches a method of operation of a radio access node in a radio access network of a cellular communications system (fig. 2), comprising: 
receiving a new Radio Access Technology (RAT) / Frequency Selection Priority, RFSP, index for a User Equipment (UE) after setup of a packet data session for the UE, wherein the new RFSP index is an index to a specific Radio Resource Management (RRM) configuration for the UE (par. 103, 107, The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB); and applying the specific RRM configuration indexed by the new RFSP index for the UE (par. 103; par. 105, 117).

Regarding claim 30, 34, FORSSELL teaches the method of claim 29, wherein: receiving the new RFSP index for the UE comprises receiving a session request message from a core network entity, the session request message comprising the new RFSP index (par. 2, 103, The SGSN/MME considers the HSS provided RFSP index and may use that index as such or apply some of its own policies and mechanisms to define the RFSP index provided to RAN, for example an (e)NB… Session/Mobility Management message).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

WANG et al. (US 20120295630) teaches a method of operation of a core network entity in a core network of a cellular communications system, comprising: 
selecting a Radio Access Technology, RAT / Frequency Selection Priority, RFSP, index for a User Equipment, UE, during setup of a packet data session for the UE (fig. 3, par. 73-78), the RFSP index being an index to a specific Radio Resource Management, RRM, configuration for the UE (fig. 3, par. 73-78, An MME generates a new RFSP index according to reported information, subscription information and a policy of an operator; par. 3, an RFSP (RAT/Frequency of Selection Priority, where RAT stands for Radio Access Technology) index parameter has been introduced to support radio resource management in an RAN (Radio Access Network)); and 
sending a message comprising the selected RFSP index to another core network entity (fig. 3, par. 73-78, An RAN is notified of the new RFSP index in use);
wherein selecting the RFSP index for the UE during setup of the packet data session for the UE comprises selecting the RFSP index for the UE during setup of the packet data session for the UE based on one or more rules, the one or more rules being based on: a Data Network Name, DNN, identified for the packet data session; subscriber data associated with the UE;  allowed applications, and their characteristics, for a packet data session associated with the UE; a physical location of the UE; and/or one or more other packet data sessions of the UE (fig. 3, par. 73-78, An MME generates a new RFSP index according to reported information, subscription information and a policy of an operator; par. 3, The subscribed RFSP index is retrieved from an HSS (Home Subscriber Server), and the RFSP index in use, i.e., an RFSP index which is being used, is generated by an MME (Mobility Management Entity) according to a configuration policy of a visited network; par. 4, the RFSP index is configured statically according to an policy of a local operator and subscription information of a user).

3GPP TS 23.501 teaches The AMF may report to the PCF the subscribed RFSP Index received from the UDM (5.3.4.3)

3GPP TS 23.503 teaches the AMF may report to the PCF the subscribed RFSP Index (SMF) (6.1.2.1)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        12/17/2022